Title: To George Washington from William Heath, 22 February 1783
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Roxbury Febry 22nd 1783
                        
                        Yesterday I was honored with yours of the 5th instant.
                        I presume before this time your near dearth of news has changed to a plentifull harvest of such as is highly
                            important and interesting and that your Excellencys hopes that the present is the last winter you shall be kept from
                            domestic Life, are established beyond a doubt.
                        I need not hint to your Excellency how sanguine I was for several months before I left the army that peace
                            would take place and from this belief when I came eastward I brought my baggage principally with me in hopes not to have
                            occasion to take it out again and I still hope that it will be unnecessary respecting which I will thank you for
                            imformation—my private affairs will not well admit of my joining the army before the 15th of april at which time I shall
                            endeavour to pay my respects at Head Quarters—the roads will be so excessively bad that I fear it will be difficult to get
                            on my baggage so early, but this if necessary shall follow me.
                        I am happy to hear the troops have been so well covered clothed and fed, during the winter as it respects
                            their Comfort, and your Excellencys Ease and Satisfaction.
                        I have been favored with the King of Englands Speech, or rather an extract of it, from
                            Fishkill—and the news of the Day is that a vessel is Just arrived at Salem from Martinico the master of which reports that
                            the Continental Frigate Alliance had arrived at that place to Martinico from France, that She had a British protection, and on her passage spoke a Cutter from France to Philadelphia, with dispatches for
                            Congress, that the preliminaries of Peace were Signed the 22nd of December—probably your Excellency will have received
                            authentic information of this great event—The news is received very differantly which may be read in Countenances as
                            interest is affected, a great revolution will happen in the mercantile world and many who have lately imported large
                            quantities of goods will Suffer much these are putting on long faces—But the Country, having endured
                            almost an eight years war will generally highly relish peace, and none I trust more than the army in general and your
                            Excellency in particular, who have experianced from the infamy and embarrassments of the Country Unparalleled difficulties
                            in the course of your Command may the fruits of an honorable and lasting Peace compensate in part your great exertions in
                            the cause of Liberty, the gratitude of a free and enlightened People and the certain reward that awaits the great and
                            virtuous Compleat your happiness. I have the honor to be with every Sentiment of respect your Excellencys most Obedient
                            Servant
                        
                            W. Heath
                        
                    